Citation Nr: 1624391	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot plantar fasciitis, with calcaneal spur.

2.  Entitlement to an initial compensable rating for left foot plantar fasciitis, with calcaneal spur.

3.  Entitlement to an initial compensable rating for lumbar spine degenerative arthritis, with spina bifida occulta.

4.  Entitlement to an initial compensable rating for left knee, status post arthroscopic surgery.


REPRESENTATION

Appellant represented by:	Paul J. Dombeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to February 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case is currently held by the RO in Phoenix, Arizona.

The issue of left hip disability has been raised by a statement at the March 2016 hearing but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a compensable initial rating for lumbar spine degenerative arthritis with spina bifida occulta and an initial evaluation for a left knee disorder is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's right foot plantar fasciitis manifests pain and tenderness over the plantar aspect of the feet with symptoms that most nearly approximate moderate throughout the claims period.

2.  The Veteran's left foot plantar fasciitis manifests pain and tenderness over the plantar aspect of the feet with symptoms that most nearly approximate moderate throughout the claims period.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no more, for right foot plantar fasciitis, with calcaneal spur have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

2.  The criteria for an initial 10 percent rating, but no more, for left foot plantar fasciitis, with calcaneal spur have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

An August 2012 rating decision granted service connection for right foot plantar fasciitis with calcaneal spur and left foot plantar fasciitis with calcaneal spur.  Each was assigned a noncompensable evaluation effective February 7, 2012.  The Veteran filed a July 2013 notice of disagreement appealing this decision.  The Veteran contends that the noncompensable ratings do not reflect the severity of the disabilities and their effect on his ability to work.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 

38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Veteran's plantar fasciitis disabilities are currently rated as noncompensable.  Both are rated by analogy to Diagnostic Code 5284, which pertains to general foot injuries.  Under this diagnostic code, a 10 percent evaluation is assigned for moderate foot injuries, a 20 percent evaluation is assigned for moderately severe foot injuries, and a maximum 30 percent evaluation is assigned for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.    

After review of the evidence, the Board finds that a 10 percent evaluation is appropriate for the Veteran's bilateral plantar fasciitis throughout the claims period.  At the December 2011 VA contract examination, the Veteran reported pain in the arch and balls of his feet that lasted for several hours and occurred three times per week; he also reported that he experienced pain while at rest, the pain could be exacerbated by physical activity, and his pain was relieved by shoe inserts.  The Veteran stated that he could function at the time of pain with inserts and mentioned an inability to stand for a long time without inserts.  The examiner noted tenderness upon palpitation of the plantar surfaces.  The examiner also noted that alignment of the Achilles tendons was normal on weight-bearing and non-weight-bearing examination and the right foot x-rays were normal, while the left foot x-rays showed a calcaneal spur.

April 2014 x-rays showed a calcaneal spur on the right foot, smaller than the spur on the left foot.  At a June 2014 VA podiatry appointment, the Veteran reported that his previous orthotics had relieved his pain but that they had worn out.  In his February 2014 VA Form 9, the Veteran also reported that the December 2011 examiner overstated the pain relief provided by the inserts.  During the March 2016 hearing before the Board, the Veteran testified that he experienced pain when he walked without his inserts and that the inserts only alleviated about "40 percent" of the pain.  He testified that he could walk about a mile before he needed to get off his feet; he then needed to rest for half an hour before he could walk around again.  Considered as a whole, and resolving reasonable doubt in the Veteran's favor, this evidence demonstrates disabilities that most nearly approximate a moderate The Veteran's right foot plantar fasciitis manifests pain and tenderness over the plantar 

aspect of the feet with symptoms that most nearly approximate moderate throughout the claims period, corresponding to a 10 percent rating for each foot.  38 C.F.R. § 4.7 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
      
Although a 10 percent rating is appropriate in this case, a rating in excess of 10 percent is not warranted at any time during the claims period because the Veteran's bilateral plantar fasciitis does not approximate a moderate foot injury than a moderately severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran uses shoe inserts, which helped with his pain, but has not required any surgeries or injections to treat his feet.  The Veteran reports that he can walk for a mile before needing to rest his feet.  Even with such restrictions, however, the Veteran maintains a full-time job that requires him to be on his feet.  In addition, the December 2011 VA contract examiner reported that the Veteran can meet his hygiene needs, do chores around the house, and run errands.  The VA contract examiner noted there was no painful motion, edema, disturbed circulation, weakness, atrophy, hear, redness, or instability in either foot.  Thus, the Veteran's disability does not sufficiently interfere with his employment or ordinary conditions of daily living to rise to the level of a moderately severe foot injury.  

The Board has also considered the other criteria pertaining to disabilities of the foot and finds that Diagnostic Codes 5277 through 5283 are not applicable in this instance and Diagnostic Code 5284 is the most appropriate diagnostic code for each foot.  Service-connection has been specifically granted for plantar fasciitis and the evidence does not demonstrate the presence of bilateral weak foot; acquired pes cavus; Morton's disease; severe hallux valgus of the foot; severe unilateral hallux rigidus; hammertoe; or malunion or nonunion of the tarsal or metatarsal bones. 38 C.F.R. § 4.71a, Diagnostic Codes 5277 - 5283 (2015).  VA medical records, as well as the May 2015 private consultation, note that the Veteran has bilateral pes planus.  The evidence does not outline a link to service, however, and the Veteran has not alleged such a connection.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 

§§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, therefore, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is consequently adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the [R]ating [S]chedule[,]" § 3.321(b)(1) is applicable); 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected plantar fasciitis was evaluated as a disease or injury of the foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran's right foot and left foot plantar fasciitis manifests pain and tenderness over the plantar aspect of the feet with symptoms that most nearly approximate moderate throughout the claims period.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating assigned to each foot.  Evaluations in excess of the ratings assigned herein are provided for certain manifestations of plantar fasciitis, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent ratings assigned herein reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of these issues for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 
While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral plantar fasciitis, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral plantar fasciitis varied to such an extent that a rating greater or less than ratings assigned herein would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The December 2011 VA contract examination states that the Veteran's conditions do not affect his employment and the May 2015 private examination does not address his employability.  The Veteran is employed full time and has not alleged that his disabilities render him unable to work.  Thus, remand of a claim for TDIU is unnecessary because the evidence does not demonstrate unemployability due to his service-connected disabilities.


ORDER

An initial rating of 10 percent for right foot plantar fasciitis, with calcaneal spur is granted.

An initial rating of 10 percent for left foot plantar fasciitis, with calcaneal spur is granted.


REMAND

Remand is necessary to provide the Veteran with a VA medical examination with regard to the issue of an initial compensable evaluation for the Veteran's service-connected lumbar spine.  The May 2015 private examination documents a decrease in the range of motion of the Veteran's lumbosacral spine since the December 2011 VA contract examination.  However, this examination does not address considerations such as additional disability due to pain and weakness, beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the Veteran reports in a January 2015 VA Medical Center record that his left knee pain has worsened.  The Veteran also testified at the March 2016 hearing before the Board that he used a knee brace for support during intense physical activity.  This brace is not mentioned in the December 2011 VA contract examination.  This evidence demonstrates a worsening of the Veteran's knee disorder since the December 2011 VA contract examination.  Although the Veteran underwent a private examination in May 2015, this examination is not adequate for rating purposes because it does not measure the flexion and extension of the Veteran's knee, which provide methods of establishing restricted motion.  Additionally, the examination does not address considerations such as additional disability due to pain and weakness, beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a VA examination is necessary to determine the current extent of the Veteran's lumbar spine and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the electronic claims file.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following the completion of the above, the Veteran must be afforded a VA medical examination.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination and the report must reflect that such a review was made.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must: 

a) Determine the current severity of the Veteran's service-connected lumbar spine degenerative arthritis with spina bifida occulta, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

b) Determine the current severity of the Veteran's service-related left knee, status post arthroscopic surgery, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  
 
3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development above has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


